 


                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

WILLIOUS EUGENE BLOCK                                                                PLAINTIFF

v.                                    Civil No. 4:18-cv-04103

PEP GLEN, Administrator, Nevada County
Detention Center (NCDC); JAILER ASHLEY ISLEY;
SUPERVISOR KAREN GHORLEY; JAILER
TOMMY MILLER; JAILER MIKE DAVIS;
JAILER ASHLEY TURNER; JANE AND JOHN
DOE MEDICAL STAFF MEMBERS                                                        DEFENDANTS



                                            ORDER

       Plaintiff Willious Eugene Block filed this action pro se pursuant to 42 U.S.C. § 1983.

Plaintiff’s Complaint was signed and dated as true under penalty of perjury. (ECF No. 1, 2).

Before the Court is Defendants’ Motion for Facts to be Deemed Admitted filed by Separate

Defendants Preston Glenn, Ashley Isley, Karen Ghorley, Tommy Miller, Mike Davis, and Ashley

Turner. (ECF No. 22).

       On February 14, 2019, Separate Defendants filed a Motion for Summary Judgment and

Statement of Undisputed Material Facts. (ECF Nos. 17, 18, 19). The Court entered an order

directing Plaintiff to file a response to the Motion for Summary Judgment on or before March 12,

2019. (ECF No. 21). The Order advised Plaintiff that failure to timely respond would result in all

the facts set forth by Defendants in the summary judgment papers being deemed admitted by

Plaintiff, pursuant to Local Rule 56.1(c), and/or subject the case to dismissal, without prejudice,

pursuant to Local Rule 5.5(c)(2). To date, Plaintiff has not filed a response to Defendants’ Motion

for Summary Judgment.




                                                1 
 
 


       In the instant Motion, the Separate Defendants ask the Court to deem the facts set forth in

their Statement of Undisputed Material Facts admitted pursuant to Local Rule 56.1. (ECF No. 22).

Although the local rules allow the Court to deem these facts admitted when a plaintiff does not file

a response specifically disputing those facts, the Eighth Circuit has stated:

       [a] plaintiff’s verified complaint is the equivalent of an affidavit for purposes of
       summary judgment, and a complaint signed and dated as true under penalty of
       perjury satisfies the requirement of a verified complaint, 28 U.S.C. § 1746.
       Although a party may not generally rest on his pleadings to create a fact issue
       sufficient to survive summary judgment, the facts alleged in a verified complaint
       need not be repeated in a responsive affidavit in order to survive summary judgment
       motion.

Roberson v. Hayti Police Dep’t, 241 F.3d 992, 994-995 (8th Cir. 2001). Consequently, the Eighth

Circuit went on to hold that there was a genuine issue of material fact that precluded summary

judgment against the pro se plaintiff because he had alleged in his verified complaint facts that

contradicted the defendants’ statement of facts.

       In the present case, Plaintiff has submitted a verified complaint. Accordingly, Defendants’

Motion for Facts to be Deemed Admitted (ECF No. 22) is GRANTED in part and DENIED in

part. The portions of Defendants’ Statement of Undisputed Material Facts that do not conflict

with Plaintiff’s verified complaint will be deemed admitted.

       IT IS SO ORDERED this 30th day of April 2019.

                                                              /s/ Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              UNITED STATES MAGISTRATE




                                                   2 
 
